DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Wu et al (USPGpub 2010/0255512), teaches a membrane carrier (referred to as substrate 10) comprising a detection zone (referred to as third region 113 in [0040]) to detect a tarqet substance in the liquid sample, and a flow path (referred to as channel 11 in Figure 1A and described on [0033]) to transport the liquid sample; 
wherein a microstructure (which occurs in nitrocellulose layers at the bottom of the second region 112 and the third region 113 having a hollow-matrix conformation, see [0033], and the second region 112 of channel 11 has a second antibody 1121 immobilized therein, see [0040]) is formed at a bottom of the flow path, wherein the microstructure comprises a flat part alonq the bottom of the flow path (see Figure 1A and 1I), and wherein a mean surface roughness (Ra) of the surface of the microstructure is 0.005 μm to 1.0 μm (see [0033]). 
In addition, Dirckx (USPGpub 2016/0207042) teaches a channel of a sample collector having convex portions (see [0114]), wherein multiple convex portions are disposed at the bottom of the flow path along a width and along a length of the flow path (see [0114]), wherein the convex portions have a height of 5 μm to 1000 μm) 
In addition, Kwak et al (Convex Grooves in Staggered Herringbone Mixer Improve Mixing Efficiency of Laminar Flow in Microchannel) teaches a microstructure (referred to as microchannel in the second paragraph in page 4) comprising a plurality of convex portions (referred to as a convex SHM structure on the bottom of the microchannel in the second paragraph in page 4, the convex portions extending perpendicularly upward in a three-dimensional manner from the flat part along the bottom of the flow path, wherein each of the plurality of the convex portions has a height of 5 μm to 1000 μm (see Figure 5 which shows a height of 50 μm) and a bottom diameter of 10 μm to 500 μm (see Figure 5A which shows a transverse measurement of the bottom having a width or thickness of about 50 μm). 
However, Wu, Dirckx and Kwak neither teaches nor fairly suggests a membrane carrier having convex portions (which are 3-d structures extending upward) having a surface roughness configured to increase an amount of a detection substance immobilize in a detection zone (as required by independent claim 1).
The features of the claimed invention, particularly that of adjusting the roughness of the surface of the microstructure, significantly increase the amount of the detection substance such as an antibody immobilized by the convex portions whereby greater detection sensitivity of the detection substance is achieved and therefore the claimed invention constitute an improvement over the prior art. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797